Citation Nr: 0432499	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  04-09 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for cancer of the right 
tonsil, including as secondary to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
November 1974.  This included service in Korea.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Indianapolis, Indiana.  The veteran testified before the 
undersigned acting Veterans Law Judge by videoconference from 
the RO in October 2004.  A transcript of the hearing is on 
file.

Having considered the veteran's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDINGS OF FACT

1.  The veteran was diagnosed in March 1998 for cancer of the 
right tonsil with metastasis and had surgery during that 
month consisting of a bilateral tonsillectomy, a right 
radical neck dissection with sparing of the spinal accessory 
nerve, and direct laryngoscopy, esophagoscopy, and 
bronchoscopy.

2.  Tonsillar cancer is not a disease that is presumed under 
VA benefits law to have been caused by exposure to herbicides 
during service.

3.  There is no competent evidence on file that the veteran 
may have developed tonsillar cancer from being exposed to 
herbicides during service or from another injury or a disease 
encountered during service.





CONCLUSION OF LAW

The criteria for the establishment of service connection for 
tonsillar cancer are not
met.  38 U.S.C.A. §§ 1110, 1116, 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.303, 3.307, 3.309, 3.326(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000, enacted on 
November 9, 2000, heightened the duty that VA had under 
earlier law to provide notice and assistance with the 
development of evidence to claimants of VA benefits.  See 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  Regulations implementing the VCAA have been 
promulgated.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  

The VCAA eliminated the requirement enunciated by the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals before March 1, 1999) 
(the CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order) that a claimant present a well-grounded 
claim at the outset of the case in order to receive VA's 
assistance with the development of evidence.  The VCAA 
charged VA with a duty, defined there and in the implementing 
regulations, to provide that assistance to claimants before 
adversely deciding their claims.  The VCAA also charged VA 
with a duty, defined there and the implementing regulations, 
to provide claimants with certain notice concerning evidence 
that is needed to substantiate their claims before adversely 
deciding their claims.



The VCAA applies to all claims for VA benefits filed on or 
after its November 9, 2000 date of enactment or filed before 
its date of enactment but not final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  The VCAA applies to this appeal because the 
claim was filed, in July 2002, after the VCAA became law.  
Pelegrini v. Principi, 17 Vet. App. 412, 417-19 (2004).  

When a claim that is subject to the VCAA is before it on 
appeal, the Board first must consider whether any action 
required by that statute remains to be taken and must remand 
the claim to complete any such needed action.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

By imposing specific duties on VA, the VCAA aims to ensure 
that a claim is decided on the basis of a complete 
evidentiary record and after the claimant and the claimant's 
representative, if any, are notified about the evidence 
needed to support the claim.  The Board has concluded for the 
reasons that follow that VA has satisfied the VCAA with the 
actions it has taken on the claim presented on this appeal 
and that all evidence needed for an equitable disposition of 
this claim has been secured.

Under the VCAA, VA has a duty to give claimants of VA 
benefits certain notice concerning the evidence that is 
needed to substantiate their claims.  The notice must inform 
the claimant, and the claimant's representative, if any, of 
any information and of any medical and lay evidence that VA 
determines is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  The notice must 
be furnished upon receipt of a complete or substantially 
complete application.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  

The notice must explain which evidence the claimant is 
finally responsible for obtaining and which evidence VA will 
attempt to obtain on the claimant's behalf.  Quartuccio, 16 
Vet. App. at 186.  The CAVC has held that the notice must be 
furnished before an initial unfavorable decision by the 
agency of original jurisdiction on the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004) (Pelegrini II). 
The VCAA states that if the claimant has not submitted the 
evidence identified by VA, or the information that would 
enable VA to assist the claimant in obtaining the evidence, 
within one year after the date of the notice, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103.  The implementing regulation states that 
a claimant has one year from the date the notice is sent in 
which to submit information or evidence that VA has 
identified.  38 U.S.C.A. § 5103(b).  The implementing 
regulation also provides, however, that if a claimant has not 
responded to a notice requesting information or evidence 
within 30 days after the date of the notice, VA may decide 
the claim before the one-year period has expired but must 
readjudicate the claim if the claimant later provides the 
information or evidence within that period.  38 C.F.R. 
§ 3.159(b)(1).  A recent amendment of section 5103(b), 
effective from November 9, 2000, is to the same effect.  See 
38 U.S.C.A. § 5103(b), as amended by Veterans Benefits Act of 
2003, P.L. 108-183, Section 701(b), 117 Stat. 2651, ___ (Dec. 
16, 2003) 

The requirements of the VCAA concerning notice have been 
fulfilled by the actions taken by the agency of original 
jurisdiction on this claim.  By letter dated in August 2002, 
the RO advised the veteran of the evidence that was needed to 
substantiate the claim, outlined his and VA's respective 
responsibilities for securing that evidence, offered him the 
assistance of VA to which he was entitled under the VCAA with 
obtaining documentary evidence, noted the efforts the RO 
already had made to obtain certain medical records, and 
advised him that he had one year in which to submit or 
identify evidence although VA could decide the claim after 60 
days from the date of the letter.  A copy of the August 2002 
letter was directed to the veteran's representative.  

Throughout the adjudication process that culminated in this 
appeal, the RO provided similar notice to the veteran and his 
representative, for example, in the January 2004 statement of 
the case, which reviewed the provisions of the VCAA and 
described what the evidence must show to substantiate the 
claim, and in another letter issued in March 2004.  At the 
October 2004 personal hearing, the undersigned advised the 
veteran that he should submit medical evidence supporting his 
contention that his tonsillar cancer could have been caused 
by exposure to herbicides during service.  Although the 
record was held open to give the veteran an opportunity to 
submit this evidence, he has not done so.

The VCAA also requires that after notice is issued under 
section 5103, VA take certain actions to assist the claimant 
in obtaining that evidence.  With respect to the claim to be 
decided here, VA has fulfilled that duty.

The VCAA requires VA to make reasonable efforts to obtain 
records relevant to the claim and to notify the claimant if 
the records could not be secured.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1)-(3).  VA's duty to obtain records 
applies when the claimant, after being requested to do so by 
VA, "adequately identifies [such records] to the Secretary 
and authorizes the Secretary to obtain" them.  38 U.S.C.A. 
§ 5103A(b).  When the records are in the custody of a federal 
department or agency, the VCAA requires VA to continue to try 
to obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2).  

When such records are not in the custody of a federal 
department or agency, reasonable efforts to obtain them 
generally will consist of an initial request and, if the 
records are not received, at least one follow-up request, but 
a follow-up request is not required if a response to the 
initial request indicates that the records being sought do 
not exist or that a follow-up request would be futile.  
However, if VA receives information showing that subsequent 
request to this or another custodian could result in 
obtaining the records sought, then reasonable efforts will 
include an initial request and, if the records are not 
received, at least one follow-up request to the new source or 
an additional request to the original source.  38 C.F.R. 
§ 3.159(c)(1).

The VCAA requires VA to give certain notice to the claimant 
if it is unable to obtain records needed to substantiate the 
claim.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e).  The 
implementing regulation prescribes the content of this 
notice.  38 C.F.R. § 3.159(e).  

The claims file reflects that the RO obtained the veteran's 
service medical records and all post-service medical records 
that the veteran identified as relevant to his claim.  These 
post-service medical records were generated by private health 
care providers.  The RO obtained the medical records directly 
from these providers, as well as from the veteran and his 
representative.  In statements tendered in February 2003 and 
April 2004, the veteran declared that there was no other 
evidence to be obtained in conjunction with the claim.  He 
did not, as is noted above, provide VA with additional 
medical evidence that the undersigned indicated could 
substantiate the claim.  The Board concludes that the medical 
records needed to decide the claim are now on file.

The VCAA also requires VA to secure a medical examination or 
opinion if one is necessary to decide a claim for benefits.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  For a 
VA examination to be considered necessary to the decision of 
a claim, it must be the case that there is competent evidence 
on file that a veteran has a current disability or persistent 
and recurring symptoms of disability that in turn may be 
associated with his active service but the medical evidence 
on file is insufficient to resolve the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  See Charles, 16 
Vet. App. at 374.  

The record shows that the veteran has had surgery for cancer 
of the right tonsil and that he maintains that his cancer was 
caused by exposure to herbicides during service.  However, 
the veteran appears to be a layman rather than a person 
trained in medicine.  As a layman, he is not competent to 
supply evidence of such a connection.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992) (a lay person he is not competent 
to diagnose a current disability or opine as to its 
etiology); see also 38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  The record does 
not contain any medical commentary suggesting that the 
tonsillar cancer for which the veteran has had surgery may 
have been caused by exposure to herbicides or, indeed, by any 
other incident (disease or injury) during his service.  
Therefore, there is no competent evidence on file that the 
tonsillar cancer may be associate with the veteran's service.  
Accordingly, the record does not indicate that a VA 
examination was required to be performed in this case.  See 
Charles, 16 Vet. App. at 374-75; 38 U.S.C.A. § 5103(A)(d)(1); 
38 C.F.R. § 3.159(c)(4).

The duties VA owes a claimant of VA benefits under the VCAA 
in this case have been satisfied.  Therefore, the Board has 
decided this claim on the basis of the record now standing on 
appeal.


The Merits of the Claim 

The veteran contends that he developed cancer of the right 
tonsil as the result of being exposed to herbicides during 
his service in Korea and is therefore entitled to service 
connection for that disease.  

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

The veteran's service medical records do not show that he 
received medical attention for, or complained about, any 
condition of the throat, tonsils, or respiratory channel.  
The reports concerning his February 1968 entrance examination 
and his November 1974 separation examination cite no 
abnormality of the nose, throat, or neck.  

Post-service medical records show that the veteran was found 
to have metastasizing cancer of the right tonsil in March 
1998 and had surgery for the disease during the same month.  
A March 1998 pathology report states diagnoses of squamous 
cell carcinoma of the right tonsil and a tumor of the right 
neck.  Other medical reports dated in March 1998 indicate 
that the latter represented the metastasis of the tonsillar 
cancer to a single lymph node in the right jugular digastric 
region.  A March 1998 operation report states as the 
veteran's pre-operative and post-operative diagnoses squamous 
cell carcinoma of the right tonsil.  The operation report 
discloses that the surgery consisted of a right radical neck 
dissection with sparing of the spinal accessory nerve, a 
bilateral tonsillectomy, and direct laryngoscopy, 
esophagoscopy, and bronchoscopy.  Post-medical records made 
after the surgery concern follow-up care, including a course 
of radiation therapy that continued until May 1998, and 
indicate that the cancer had not recurred.

In his July 2002 statement of claim, the veteran asserted 
that as a result of the tonsillar cancer and surgery, he had 
fatigue, significant loss of strength, limited lung capacity 
and shortness of breath, dry mouth, and pain in his neck, 
shoulder, and chest.  Such symptoms are not confirmed in the 
post-surgery medical records.  In the statement of claim, the 
veteran requested service connection for "throat" cancer.

In support of his claim, the veteran submitted certain 
literature.  He submitted an undated newspaper article 
reporting that the Department of Defense indicated that the 
herbicide Agent Orange was sprayed in 1968 and 1969 along the 
demilitarized zone between North and South Korea.  He 
submitted a publication of the St. Petersburg, Florida RO 
indicating that the Department of Defense confirmed that 
Agent Orange was used from April 1968 through July 1969 along 
the demilitarized zone (DMZ) in Korea and naming military 
units that were in the area at that time.  The veteran 
annotated this material to indicate that he had been a member 
of one of the units named.

Of record is a DD Form 214 for the veteran concerning his 
service during a period extending from February 1968 to March 
1970.  The DD Form 214 shows that the veteran served in Korea 
during this period.

At the October 2004 personal hearing before the undersigned, 
the veteran again advanced the contention that he had 
developed the cancer of the right tonsil as a result of being 
exposed to herbicides while serving in Korea.  

Service connection is granted for a disability resulting 
either from injury or disease that a veteran acquired during 
active service or from the aggravation during service of an 
injury or disease that a veteran had before the start of 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be granted on the basis of proof that 
there is a direct connection between the veteran's service 
and the disability in concern; when the evidence shows that a 
veteran developed a chronic disease during service and 
exhibits the same disease after service.  In such a case, the 
post-service condition will be service connected however 
remote from the time of service unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b).

Service connection will be also granted for a veteran's 
disability where the disorder or its symptoms have been noted 
during service (or during a period after service when it is 
presumed that a disability then evident also was present 
during service), the symptomatology of the disorder is 
manifested with continuity after service, and the current 
disability is related by competent evidence to the disorder 
that was noted during service (or post-service 
"presumptive" period) or to the symptomatology dating from 
the time of service.  Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997); 38 C.F.R. § 3.303(b).  

Service connection will be granted for veteran's disability 
that competent evidence shows had its onset during active 
service, even if a corresponding chronic disease was not 
shown during service or symptoms of such a disorder noted 
during service and exhibited continually from the time of 
service.  38 C.F.R. § 3.303(a).  

The basic service-connection elements--a current disability, 
the incurrence or aggravation of an injury or disease during 
service, and a nexus, or causal relationship, between the in-
service injury or disease and the current disability--must be 
established by evidence that is competent.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

In certain other cases, service connection may be found 
presumptively and in the absence of evidence that there is a 
direct connection between the veteran's service and the 
disability in concern.  

Under the Agent Orange Act of 1991, Public Law 102-4, 105 
Stat. 11 (1991), service connection is presumed for specific 
diseases exhibited to a compensable degree at any time after 
service by veterans who served in Vietnam during the period 
January 8, 1962 to May 7, 1975 and were exposed to certain 
herbicide agents in the course of that service.  See 
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R.§§ 3.307(a)(6), 
3.309(e) (2004).  Such herbicide agents include Agent Orange.  
Id.  A veteran who during active military, naval, or air 
service served in Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975 shall be presumed 
to have been exposed during such service to an herbicide 
agent unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  Service in Vietnam 
"includes service in the waters offshore and service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam."  Id.  

Certain diseases of the respiratory channel are among those 
for which presumptive service connection is provided under 
the Agent Orange Act.  These diseases are cancers of the 
lung, bronchus, larynx, and trachea, respectively.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

The veteran's claim of entitlement to service connection for 
cancer of the right tonsil cannot be granted on either a 
direct or a presumptive basis.  See Schroeder v. West, 212 
F.3d 1265 (Fed.Cir. 2000), Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed.Cir.1994) (In claims involving presumptive 
service connection, the Board must also examine the evidence 
of record to ascertain if there is any other basis upon which 
to develop or grant the claim, including direct service 
connection.).

First, service connection for tonsillar cancer cannot be 
granted on a presumptive basis under the Agent Orange Act.  
See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R.§§ 3.307(a)(6), 
3.309(e) (2004).  Tonsillar cancer is not one of the diseases 
for which service connection may be granted presumptively 
under this law.  In 64 Federal Register 59232-43 (November 
1999), the Secretary of VA determined that a presumption of 
service connection due to exposure to herbicides is not 
warranted for any condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  The Secretary evaluated numerous 
studies and other scientific evidence and concluded that 
there was insufficient credible evidence to establish an 
association between herbicide exposure and any condition not 
named in 38 C.F.R. § 3.309(e).  

As noted, the veteran did not serve in Vietnam.  Rather, the 
record shows that he had service in Korea.  The Department of 
Defense has confirmed that certain herbicides were used from 
April 1968 through July 1969 along the DMZ in Korea and 
naming military units that were in the area at that time.  
While the record confirms that the veteran was assigned to 
one of the units indicated, as is noted he was not diagnosed 
to have any disorder that is presumptively linked to such 
herbicide exposure.  See 38 C.F.R. § 3.307(a)(6)(iii).

Second, service connection for tonsillar cancer cannot be 
granted under the law providing for direct service 
connection.  There is no evidence, including his service 
medical records, that the veteran was exposed to Agent Orange 
or another herbicide during his tour of duty in Korea.  
Furthermore, even if such evidence were present, the claim 
would be denied because there is no medical evidence that 
such exposure caused the veteran to develop tonsillar cancer 
or aggravated a condition existing prior to service that led 
to his tonsillar cancer.  See Holbrook v. Brown, 8 Vet. App. 
91 (1995) (the Board has the fundamental authority to decide 
a claim in the alternative).  As noted, the question of 
causality requires medical expertise, and evidence proceeding 
from a medical source is required to prove it for purposes of 
the claim.  Voerth v. West, 13 Vet. App. 117, 120 (1999).

There is no question that the veteran rendered valuable and 
honorable service to the nation and both he and his spouse 
sincerely believe that the disorder in question was caused by 
his exposure to herbicides.  Indeed, the record indicates 
that he is the recipient of the Purple Heart for wounds 
apparently sustained while he served on the DMZ, and that he 
served as an infantryman throughout the course of his 
military tenure.  

While the Board is grateful for such service, it remains 
bound by the law and is without authority to grant benefits 
on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey 
v. Brown, 6 Vet. App. 416, 425 (1994).  The Courts have 
consistently held that in the absence of a basis recognized 
in law to grant relief, "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) [citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)]. 

Accordingly, the claim of entitlement to service connection 
for cancer of the right tonsil, including as secondary to 
exposure to herbicides, must be denied.  In so concluding, 
the Board has considered the rule of VA adjudication 
directing that when a reasonable doubt arises from the 
evidence about any point relevant to a claim, such doubt will 
be resolved in favor of the claimant.  38 C.F.R. § 3.102.  
This rule requires that a claim for VA benefits be granted 
unless a preponderance of the evidence of record weighs 
against it.  38 U.S.C.A. § 5107(b).  In this case, the 
preponderance of the evidence is against the claim.


ORDER

The claim of entitlement to service connection for cancer of 
the right tonsil, including as secondary to exposure to 
herbicides, is denied.



	                        
____________________________________________
	Vito A, Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



